Citation Nr: 0830486	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Unappealed rating actions issued in August 1984 and July 
2004 denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.

2.  Evidence associated with the claims file since the July 
2004 rating decision is either cumulative or redundant of 
evidence previously associated with the claims folder and 
does not raise the possibility of substantiating the issue of 
entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The evidence received since the July 2004 rating decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for diabetes mellitus is not reopened.  
38 U.S.C.A. §§ 1131, 5107, 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Element (4), the 
requirement requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (final rule eliminating fourth element notice 
as required under Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for diabetes mellitus, the VCAA letter issued in 
July 2006 satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  That letter provided 
the veteran with notice of the three (3) elements necessary 
to establish service connection.  In addition, although the 
July 2006 letter incorrectly cited the September 1984 rating 
decision as the last final denial, the Board finds that to be 
non-prejudicial error because the letter advised the 
appellant of the basis of the previous denial.  The letter 
also informed him that new and material evidence was needed 
to substantiate his claim and described what would constitute 
such new and material evidence. The veteran was advised as to 
his and VA's responsibilities under the VCAA, and was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.

With respect to the Dingess requirements, the veteran was 
notified in a July 2006 letter of the evidence necessary to 
substantiate his service-connection claim.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims. 

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The claims 
folder contains the veteran's service records; service 
treatment records; post-service treatment records from the VA 
Medical Center (VAMC) in Jackson, Mississippi; Central Texas 
Health Care System (VAMC) records from Waco, Temple and 
Marlin, Texas; and VA compensation and pension examination 
reports from July 1994, January 1999 and June 2007.

In February 2004, the RO requested private treatment records 
from Riley Memorial Hospital.  (See RO letter, February 
2004).  A second request was made in May 2004.  The RO also 
sent a separate letter to the veteran notifying him of this 
request and advising him to send any records in his 
possession.  (See RO letter to vet, May 2004).  However, the 
RO did not receive any response from the veteran.

In June 2006, the veteran submitted additional information in 
an effort to have his claim for service connection for 
diabetes mellitus reopened.  This information consisted of 
partial service treatment records from his Texas Army 
National Guard duty.  In October 2006, following the 
September 2006 decision by the RO that new and material 
evidence sufficient to reopen the claim had not been 
submitted, the veteran submitted a notice of disagreement.  
In support of his claim, the veteran referred to blood 
glucose tolerance tests performed at Darnall Army Community 
Hospital between February and September 1976.  In November 
2006, prior to the last adjudication of this claim, the RO 
requested that Darnall Army Community Hospital provide 
records of the veteran's outpatient treatment between January 
and December 1976, and specifically, records pertaining to 
any glucose tolerance tests.  In December 2006, Darnall Army 
Community Hospital reported that it was unable to locate any 
records for the veteran for the period requested.  In March 
2007, the RO issued a Formal Finding of the unavailability of 
these records.

In March 2007, the RO notified the veteran of these findings 
and requested that he provide any medical records in his 
possession.  The veteran, however, did not provide any 
additional information.  Therefore, the Board finds that the 
RO has satisfied its duty to assist under Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2007).

Additionally, service connection for certain chronic disease 
including diabetes mellitus may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  After a review of the evidence of record, 
the Board finds that new and material evidence has not been 
submitted.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran filed his initial claim for service connection 
for diabetes mellitus in October 1983.  This claim was denied 
by the RO by means of an August 1984 rating decision as the 
veteran's service treatment records contained no evidence of 
any treatment or diagnosis of the condition during service 
and the post service evidence did not show a current 
diagnosis of diabetes mellitus.  

The evidence of record at the time of that decision included 
the veteran's service medical records.  While the veteran's 
June 1976 physical examination prior to separation from 
service did not reveal any treatment for or diagnosis of 
diabetes mellitus; the veteran made the statement "I am in 
poor health" on the June 1976 examination report form.  
Also, the veteran indicated on the form that he did not have 
sugar or albumin in his urine.

Also of record in August 1984 was the report if a VA 
examination that indicated that diabetes mellitus "never has 
been felt to be positive."  The examiner noted that the 
veteran's highest blood glucose level was 100 mg. 

During a VA examination in July 1994, the examiner noted that 
the veteran had been diagnosed with diabetes mellitus in 
1976.  However, he also noted that the veteran was not taking 
any medication for this condition, and said that he (the 
veteran) had been told to eat candy to regulate his blood 
sugar.  Laboratory results indicated the veteran's blood 
glucose level was 126 mg.  Based on the examination findings, 
the examiner determined that there was no evidence that the 
veteran had diabetes mellitus.

During a January 1999 VA examination for a non-service-
connected pension, the examiner noted that the veteran had 
previously been on medication for diabetes for seven months.  
The examiner diagnosed the veteran with a past history of 
glucose intolerance.

While the veteran filed a timely notice of disagreement of 
the August 1984 rating decision, he did not file a 
substantive appeal.    Accordingly, the decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.202, 20.302.

In October 2003, the veteran filed a claim to reopen the 
previously disallowed claim of entitlement to service 
connection for diabetes mellitus.  In the July 2004 rating 
decision, the RO advised the veteran that based on the 
evidence in the file (including VA outpatient treatment 
records from Central Texas Health Care System dated October 
2002 through December 2003), service connection for diabetes 
mellitus remained denied.  The RO found that, although the 
evidence now showed that the veteran had a current diagnosis 
of diabetes mellitus (the veteran's outpatient treatment 
reports dated October 2002 from Central Texas Health Care 
System revealed a current diagnosis of diabetes mellitus, 
type II), the evidence received did not show that the 
condition existed during active military service, nor did it 
establish a relationship between the current disease and any 
disease or injury during military service.  

The veteran did not file a notice of disagreement with the 
July 2004 rating action.  Accordingly, the decision is final.  
38 U.S.C.A. § 7105(c)
 
Most recently, in June 2006, the veteran submitted a request 
to reopen his previously denied claim for service connection 
for diabetes mellitus.  The new evidence received since the 
July 2004 rating decision consists of VA outpatient treatment 
records from Central Texas Health Care System dated January 
to February 2006; service records and service treatment 
records from the veteran's Texas Army National Guard service; 
and the veteran' own statement in support of his claim.  (See 
statement dated June 2006.)

Much of the evidence received since the July 2004 rating 
decision is "new" in that it was not of record at the time 
of the July 2004 decision (the veteran submitted copies of 
service treatment records already associated with the file).  
However, the evidence is either cumulative or redundant of 
evidence associated with the claim folder at the time of the 
July 2004 decision and does not present a reasonable 
possibility of substantiating the claim.  Specifically, the 
information did not show that the veteran had been seen for 
complaints of, treated for, or diagnosed with diabetes 
mellitus while in service, nor did it show any relationship 
between his current diabetes mellitus and his active military 
service or that his diabetes was initially manifested to a 
compensable level within one year of his separation from 
active duty.  Although the Central Texas Health Care System 
treatment records revealed a diagnosis of diabetes in 2002, 
this was more than 25 years after service separation.  

The Board notes that the evidence received since the most 
recent final decision on the claim for service connection for 
diabetes includes the report of a June 2007 VA examination.  
During the examination, the VA examiner indicated that the 
veteran's entire claims file was reviewed "in minute 
detail."  The examiner noted that in a 1976 medical record, 
the veteran complained of feeling tired and dizzy; however, 
there was no indication of any polyuria (the passage of large 
amounts of urine) or polydipsia (drinking abnormally large 
amounts of fluid).  He stated that the veteran apparently 
underwent a glucose tolerance test, but the result was not in 
the veteran's file.  The examiner also referred to a 
photostat of a laboratory report indicating a blood glucose 
level of 146.  However, he stated that due to the poor 
quality of the copy, he was unable to determine the date of 
the report.  During the examination, the veteran told the 
examiner that he took oral medication for diabetes mellitus 
while in service.  However, the examiner noted that he was 
unable to find any record of this in the file.  The examiner 
noted that the earliest evidence of record to confirm the 
presence of diabetes mellitus was a 1999 medical record 
indicating that the veteran's diabetic condition was being 
controlled via his diet.  The examiner noted that at that 
time, the veteran had an elevated fasting blood glucose level 
above 126 mg., but prior to that time, his glucose levels 
were normal.

Based on these results, the VA examiner concluded that it is 
less likely than not that the veteran's diabetes mellitus 
manifested to a compensable degree during service.  He added 
that based on the evidence showing that the earliest the 
veteran had the condition was in 1999, it "makes more sense 
physiologically, as it would be unusual to have type II 
diabetes at age 21, and if he did have it, going untreated 
all those years, he would have severe disease with many 
complications, which did not turn [sic] out to be the case."  

The Board notes that although the June 2007 VA examination is 
new, it is not material because it does not raise the 
reasonable possibility of substantiating the veteran's claim 
for service connection for diabetes mellitus.  It neither 
relates diabetes to service or a diagnosis of diabetes 
mellitus within one year following the veteran's separation 
from active duty.  

Since the additional evidence received since the July 2004 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim, it does not constitute 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for diabetes mellitus.  As new 
and material evidence to reopen the finally disallowed claim 
has not been submitted, the benefit-of-the-doubt rule does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
diabetes mellitus is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


